The opinion of the court was delivered by
Powers, J.
I. No. 78 of the Acts of 1880, entitled “An Act to equalize taxation,” repealed so much only of the existing law upon the subject of taxation as was inconsistent with its provisions. See section 19.
Although it introduced some radical changes, still it was to take its place in an established system, and is to be read in connection with existing statutes in pari materia.
Real estate, though then already valued for purposes of taxation under the last quadrennial appraisal, was to be valued anew in April, 1881; and such new valuation in the language of section 16 of said act of 1880, “shall be substituted for the last quadrennial appraisal, and continue in force in. lieu thereof, until the next quadrennial appraisal is made.” By section 16 it is further provided that no equalization of such appraisal shall be required. The legislature, therefore, as to real estate temporarily substituted the appraisal of April, 1881, for the quadrennial appraisal then in force. Quadrennial appraisals, however, made after the formalities of existing laws were not abrogated, as appears by section 17 of the same act, which refers to them as still parts of the system of taxation.
All lists of taxable estate, personal or real, must be duly certified and sworn to. Without an attestation of correctness and' genuineness, as made persuant to law, tax payers have no assurance thal, the list is fair, equal and properly made, and that thus their money is taken from them by due process of law; and public officials, administering the law, have no official action of the listers upon which to base a justification for their doings.
It is said that the preliminary oath formulated in the act of 1880 covers the whole ground of official duty imposed upon the ■listers, and if any further attestation were necessary it would have been provided for; and to now insist that the completed list should have appended an oath in scope substantially like such *138preliminary oath is much like swearing a witness before and after lie gives his testimony.
Prior to the act of 1880 two oaths were required of the listers —one before commencing their duties, and one verifying the grand list. It would hardly be seriously maintained that either could be safely omitted as the law then stood. But the two oaths are not ordained for the same purpose. The preliminary oatlx’is a qualification for office; the subsequent oath is an authentication of an official act; the first is to be filed in the town clerk’s office, and is commensurate with the whole scope of the lister’s official duty under, the law; the latter is appended to and validates only the document certified to be legally made. The preliminary oath required by the act of 1880 is more explicit than the former one of 1812; but this in no sense changes its purpose, or its character as an official qualification. It embodies the general obligation of the lister, under the penalties of perjury, to “faithfully discharge all the duties conferred upon me by law.”
The graud list of 1881 was by the act of 1880 to be made upon a fresh appraisal of real as well as personal estate. In the appraisal of real estate experience has demonstrated the necessity of a revisory power over the judgment of the listers, in order that a fair and just basis of taxation may be established between the several towns in a .county, and between the several counties in the State.
The boards established for the equalization of such appraisals certify to their actions under oath. Indeed, for many years the necessity of a sworn authentication of the appraisal by every official hand concerned in making it has been deemed vital to its validity as an official document. By the act of 1880, the appraisal of real estate is-to be “ made in connection with the animal list and completed and filed at the same time as required by law for annual lists.” The appraisal is not completed until swore to. As no further revisory action is, under the act of 1880, to be had over the appraisal of the listers, and as tlie appraisal -is to be a substitute for the quadrennial appraisal then in force, and is to *139continue as such substitute until the end of the current quadrennial term, and be the basis of future taxation voted by subsequently elected officials, it cannot be taken that the legislature-intended to relax any of the cautionary verifications which long usage and the general theory of the law on this subject had sanctioned. The act madé the year 1881 a substitute year of real estate valuation, and left the listers to 'find the formalities and essentials of such valuation in the general law applicable to the case.
The assessors did not, in their certificate appended to the list, swear to their appraisal of real estate; they merely certified that they had set down all the real estate in Burlington; and this certificate was not subscribed by them until September 29, 1881— long after the time fixed by law therefor, and long after the taxes in question were assessed. The certificate contains no averment that the real estate had been appraised as it would be appraised “in payment of a debt from a solvent debtor,” nor “at its true value in money,” nor indeed that it had been appraised at all. We think the grand list was radically defective in substance and invalid as a basis of taxation.
II. The charter of the city of Burlington vests the administration of all the fiscal, prudential, and municipal affairs of the city, and the government thereof, in one principal officer to be styled the mayor, and one council of ten members to be denominated the board of aldermen, and declares that the mayor and board of aldermen in their joint capacity shall bo called the city council. Charter, section 3.
Other sections-specifically define the respective duties of the mayor, the board of aldermen and the city council.
In the appointment of certain officers and the abatement of taxes, the mayor and board of aldermen sit- together — the mayor presiding and having a vote. Charter, section 5.
But in the enactment of ordinances, and the adoption of all legislative measures, like the levying of the taxes in' question, the mayor does not sit with the aldermen. His function in this behalf is not to deliberate and vote with the aldermen, but to *140approve or veto their action when submitted to him.' Charter, section 19. '
This section of the charter plainly contemplates the independent action of the aldermen in the first instance, and the subsequent approval of the mayor as necessary to the adoption of ordinances and resolutions. It further provides that the aldermen may pass, by a two-thirds vote, any resolution which the mayor has disapproved. Here the taxes in question were levied by a convention in which the acting mayor sat witli and yoted as a member of the board of aldermen. The resolution by which they were levied was not passed by the body having the power, under the charter, to pass it. It was not adopted by the aldermen assembled as such and then submitted to the mayor, or acting mayor, as such; it did not have the concurrence of the two tribunals appointed by the charter for its consideration, and thus never was legally adopted at all. Although the city council is made up of the same persons — the mayor and aldermen — still it is an independent body with a different and explicitly defined jurisdiction, and acts under a different and independent form of procedure. Its jurisdiction is as essentially distinct from that of mayor and aldermen as the functions of a chancellor are distinct from those of a judge.
We hold, therefore, that the taxes in question were assessed upon an invalid list and in an illegal manner.
Judgment affirmed.